DETAILED ACTION
The following is a first action on the merits of application serial no. 17/075100 filed 10/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 8, line 4, the term “second” has been misspelled.  
Appropriate correction is required.


Claim Objections
Claims 1-11 is objected to because of the following informalities:  
-Although the abbreviation “RPM” is well known in the art, what the abbreviation stands for should still be described in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The claims recite “engine RPM” and “engine speed” as two separate limitations. It is well known in the art that RPM represents speed, please clarify if applicant is intending to suggest that RPM is different from speed.  
Claim 9 recites the limitation "the end point of engine RPM control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the transmission RPM" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third map table" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for
-(as to claim 1) a method of controlling an engine and transmission of a vehicle by determining vehicle start or not, determining engine RPM and gear stage if vehicle start, determining whether the RPM reached engine speed control point, determining an engine target RPM and engine target RPM slope if determined RPM reached control point, controlling the RPM to follow the target RPM and target slope, determining whether the RPM has slipped compared to target RPM, performing proportional integral derivative control to follow the target RPM if engine slips, determining whether RPM control is ended and ending control if it is determined that RPM control has ended, all of above method steps performed by a controller and in combination with the limitations as written in claim 1.
-(as to claim 11) a non-transitory computer readable medium containing program instructions executed by a processor having program instructions performing the method steps as recited in claim 1 and reciting the same allowable subject matter as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Janasek et al 6435049 shows that it is well known in the art to control clutch engagement slip based on engine slope control (Figures 3, 4, 6 and 7 based on engine acceleration/deceleration).
-CN108501940 shows that it is well known in the art to use a PID control for determining engine target RPM (paragraph 26 in translation).
-EP1647741 shows that it is well known in the art to use a PID control for determining engine target RPM (paragraph 6 in translation).
-CN1165099 shows that it is well known in the art to use a PID control for determining engine slip (paragraph 12 in translation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 25, 2022